

117 HR 2933 IH: To amend the Internal Revenue Code of 1986 to increase the age for the beginning date for required minimum distributions.
U.S. House of Representatives
2021-04-30
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I117th CONGRESS1st SessionH. R. 2933IN THE HOUSE OF REPRESENTATIVESApril 30, 2021Mrs. Murphy of Florida (for herself and Mr. Estes) introduced the following bill; which was referred to the Committee on Ways and MeansA BILLTo amend the Internal Revenue Code of 1986 to increase the age for the beginning date for required minimum distributions.1.Increase in age for required beginning date for mandatory distributions(a)In generalSection 401(a)(9)(C)(i)(I) of the Internal Revenue Code of 1986 is amended by striking age 72 and inserting the applicable age.(b)Spouse beneficiaries; special rule for ownersSubparagraphs (B)(iv)(I) and (C)(ii)(I) of section 401(a)(9) of such Code are each amended by striking age 72 and inserting the applicable age.(c)Applicable ageSection 401(a)(9)(C) of such Code is amended by adding at the end the following new clause:(v)Applicable ageThe applicable age shall be—(I)in the case of an individual who attains age 72 after December 31, 2026, age 73, and(II)in the case of an individual who attains age 73 after December 31, 2032, age 75..(d)Conforming amendmentsThe last sentence of section 408(b) of such Code is amended by striking age 72 and inserting the applicable age (determined under section 401(a)(9)(C)(v) for the calendar year in which such taxable year begins).(e)Effective dateThe amendments made by this section shall apply to distributions required to be made after December 31, 2026, with respect to individuals who attain age 72 after such date.